Citation Nr: 0009009	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision.  A 
personal hearing was held at the RO in January 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's personnel records indicate that he was assigned 
to the 359th Transportation Company (359th Trans Co) from 
November 1966 to April 1967, and to the 597th Trans Co from 
April to October 1967, as a heavy vehicle driver while 
serving in Vietnam.  The veteran was not authorized to wear 
the Combat Infantry Badge and did not receive any awards or 
decorations denoting combat.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis referable to any 
psychiatric problems.  The veteran specifically denied any 
history of depression or excessive worry, nervous trouble of 
any sort, frequent trouble sleeping, or frequent or 
terrifying nightmares on his Report of Medical History for 
separation from service in October 1967.  His psychiatric 
status was normal on examination at that time.  

The veteran made no mention of any psychiatric problems on 
his original application for VA benefits received in March 
1984.  

Private medical records for the period from 1975 to 1984, 
received in April 1984, show no complaints or abnormal 
findings pertaining to any psychiatric problems.  

On his claim for VA benefits, received in May 1998, the 
veteran reported the onset of his PTSD was in April 1998.  

A VA Discharge Summary for hospitalization in April and May 
1998 notes a history of "increasing flashbacks and 
nightmares from Vietnam combat," as well as depression.  The 
veteran reported a history of occasional flashbacks and 
nightmares but that they had worsened over the past couple of 
months.  The examiner noted that the veteran was not 
psychotic but appeared moderately to severely depressed on 
admission.  The veteran was evaluated by a counselor from the 
PTSD program and received a thorough neuro-cognitive 
assessment.  He also underwent a full array of diagnostic and 
clinical tests, which were all normal.  The examiner 
indicated that the consensus was that the veteran was 
suffering primarily from a moderate major depression with 
some "pseudo-dementia" related to depression, with some 
PTSD traits from combat.  The diagnoses included major 
depressive episode, moderate, without suicidality, and PTSD, 
delayed type, from combat in Vietnam.  

A letter from a Licensed Professional Counselor, P. S. 
Ferrell, received in July 1998 indicated that the veteran was 
first seen in March 1998 following a brief period of 
hospitalization due to a dissociative episode.  Ms. Ferrell 
concluded, in part, that the veteran was suffering from 
symptoms of PTSD.  

In a letter received in July 1998, the veteran described 
several incidents (six in all) that he experienced in Vietnam 
which he believes are the cause of his current psychiatric 
problems.  The first incident involved the veteran driving a 
tanker truck over two old Vietnamese women who had lain down 
in the middle of a road when his convoy went through the 
village.  He said he remembered hearing the bones crushing 
beneath his truck tires.  In another incident, the veteran 
reported that an office clerk, who was recruited to drive a 
tanker truck on a convoy from Qui Nhon to An Khe, lost 
control and went down into a gully.  The truck blew up and 
the soldier was killed.  The veteran reported that he was 
sent out with a "lowboy" to bring the disabled truck back 
to base.  On another occasion, a soldier the veteran knew 
(but could not recall his name) was hit by a drunk staff 
sergeant.  The veteran reported that the soldier was 
critically injured but that he did not know what happened to 
him.  Another soldier (a tent-mate whose name he could not 
recall) was accidentally blown up when diesel fuel ignited 
while the soldier was spraying an area to keep the vegetation 
down.  The veteran stated that "all that remained was a 
black spot when I returned to camp."  In another incident, 
the veteran reported that he lost a load of napalm bombs when 
they shifted and rolled off his truck.  Some of the bombs 
busted open and an arsenal team had to come out and blow them 
up.  The last incident involved a mortar attack in which a 
fragment hit his truck.  The veteran reported that the mortar 
hole was about three inches from where he usually slept.  

When examined by VA in September 1998, the veteran reported a 
number of stressful experiences in Vietnam, but said that he 
could not remember the names of any of the people involved or 
the dates or places of any of the incidents.  He reported 
that a soldier from his tent had both legs blown off in an 
accident.  The veteran did not witness the accident but had 
visited him at the hospital and found this very disturbing.  
The veteran reported that another soldier was killed when he 
lost control of a truck while in a convoy between Qui Nhon 
and An Khe.  The veteran reported that he witnessed the 
accident and saw the truck explode.  In another incident, a 
soldier was burnt to death after a trip flare ignited while 
the soldier was spraying diesel fuel in the company area.  
The veteran stated that he came by right after the accident 
and saw them removing the body.  The veteran reported that he 
could not think of any other stressors in Vietnam.  

The veteran reported that his wife told him that his symptoms 
began about six or seven years ago, and that he would wake up 
in the middle of the night in a sweat and looking scared.  
The veteran dated the onset of his symptoms to February 1998.  
He reported flashbacks of being in Vietnam and getting ready 
for a convoy and looking for a truck.  He reported that he 
had only a partial memory of the flashback and that he 
experienced occasional "wandering episodes" but had no 
recollection of his wanderings.  On examination, the veteran 
reported that he could not recall any of his nightmares.  The 
examiner indicated that the veteran was not psychotic and 
that there was no evidence of hallucinations.  His thought 
content was paranoid, but he was not grossly delusional.  The 
examiner noted that the veteran was not awarded any combat 
medals and denied that he was ever in a combat situation.  He 
also noted that there was no evidence of any supporting 
evidence in the service records of the veteran's claimed 
stressors.  The examiner concluded that the veteran did not 
have PTSD.  The diagnosis was major depressive disorder.  

At a personal hearing at the RO in January 1999, the veteran 
and his wife offered testimony primarily about the veteran's 
current psychiatric problems and treatment, and how it 
affected their lives and relationships.  

An April 1999 VA progress note shows a diagnosis of PTSD, but 
does not indicate the stressors upon which the diagnosis was 
based.  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which are presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded a VA examination, 
all VA treatment records have been obtained, and the RO has 
obtained copies of his personnel records from the National 
Personal Records Center (NPRC).  The veteran also provided 
testimony at a personal hearing at the RO in January 1999.  
Therefore, the Board finds that the record is complete and 
that there is no further duty on the part of VA to assist the 
veteran in developing his well-grounded claim, as mandated by 
38 U.S.C.A. § 5107(a).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists primarily of two diagnosis of PTSD.  However, both 
diagnoses were based entirely on the veteran's self-described 
history that he was exposed to combat in Vietnam.  While the 
medical opinions are sufficient to justify a finding that the 
veteran's claim is well grounded, they cannot be used to 
establish the occurrence of the stressors.  Furthermore, the 
veteran's lay testimony regarding stressors is insufficient, 
standing alone, to establish service-connection.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1995).  

The veteran's military personnel records indicate that his 
duty assignment while in Vietnam was that of heavy vehicle 
driver.  The veteran does not claim nor does the evidence 
show that any of his claimed stressors were the result of 
combat action.  The evidentiary record, including the 
veteran's personnel records, clearly demonstrates that he did 
not engage in combat with the enemy.  Therefore, the Board is 
not bound to accept a diagnosis based solely on an 
unsubstantiated history as provided by the veteran.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he is unable to provide detailed 
information which could be used to attempt verification of 
alleged stressors.  Without such information, there is 
nothing the VA can do to assist with verification of 
stressors.  The duty to assist is not a one-way street.  
Wood, supra.  

In this regard, the Board that there is some discrepancy in 
some of the veteran's claimed stressors.  Specifically, the 
veteran reported in July 1998, that the only thing that 
remained after the soldier was killed when diesel fuel 
ignited blowing up a truck was a black spot.  However, when 
examined by VA in September 1998, the veteran reported that 
he witnessed the removal of the body as he returned to camp.  
Similarly, the veteran reported to the VA examiner that he 
was in the convoy and witnessed the accident when a truck 
went down an embankment and blew up, killing the driver.  
However, in July 1998, the veteran never mentioned witnessing 
the accident and reported that he was sent out to retrieve 
the truck.  

The most compelling stressor the veteran claims to have 
experienced was an incident in which he reportedly drove his 
truck over two Vietnamese women not long after he arrived in 
Vietnam.  Although records of such incidents cannot be 
verified by USASCRUR, this would certainly seem to be an 
incident which the veteran would never forget.  Yet, the 
veteran never mentioned this incident when examined by VA in 
September 1998.  In fact, the veteran stated that he could 
not remember any other stressors than the ones he reported.  
The veteran's recollection of events that he was only 
peripherally associated with, particularly in light of the 
noted discrepancies, and his failure to remember driving his 
truck over two women raises serious questions as to the 
credibility of his accounts.  

In any event, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  In fact the VA 
examination that was based on a thorough review of the record 
(September 1998) resulted in the opinion that the veteran did 
not have PTSD.  The Board acknowledges the diagnosis of PTSD 
contained in the April 1999 VA progress note; however, that 
report, like the report of the April and May 1998 
hospitalization, does not identify the stressors that formed 
the basis of the diagnosis.  Inasmuch as there is no credible 
supporting evidence to corroborate the occurrence of the 
alleged stressors, the claim must be denied.  


ORDER

Service connection for PTSD is denied.  



			
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

